 GULF & WESTERN INDUSTRIESGulf&WesternIndustries,Inc.,and ItsWholly-OwnedSubsidiaryElectro-ChemicalFinishingCompanyandInternationalUnion,United Automobile,Aerospace and AgriculturalImplementWorkers of America(UAW), AFL-CIO. Case7-CA-5727June 28, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND BROWNOn March 29, 1967, Trial Examiner Samuel M.Singer issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in certain unfair labor practices within themeaning of the National Labor Relations Act, asamended, and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner'sDecision. Thereafter, the Respondent filed excep-tions to the Trial Examimer's Decision and a sup-porting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to athree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbrief, and the entire record in this case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner. IORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner, and herebyorders that the Respondent, Electro-ChemicalFinishing Company, Middleville, Michigan, its of-ficers, agents, successors, and assigns, shall takethe action set forth in the Trial Examiner's Recom-mended Order.IT IS FURTHER ORDERED that the complaintagainst Gulf & Western Industries, Inc., be, and ithereby is, dismissed.iWe agree with the Trial Examiner that Respondent's true motive fordischarging its 10 employees was their concerted activity in seeking im-proved wages and working conditions.SeeGullets Gin Company,Inc.,83NLRB 1, enfd. in relevant part 179 F.2d 499, 502(C.A. 5).TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASESAMUEL M. SINGER, Trial Examiner: This case washeard before me at Grand Rapids, Michigan, on January17 and 18, 1967, pursuant to a charge filed on September30 and a complaint issued on November 23, 1966.' Theissues litigated were whether Respondents violated Sec-tion 8(a)(1) of the National Labor Relations Act: (1) byunlawfully discharging and refusing to reinstate 10 em-ployees because they engaged in a protected work stop-page or strike in support of concerted demands for im-provedwages and working conditions; and (2) bythreateningemployeeswithdisciplinaryactionordischarge for wearing union insignia.All parties appeared and were afforded full opportunityto be heard and to examine and cross-examine witnesses.All waived oral argument at the conclusion of the case.Briefswere received from General Counsel andRespondent.2Upon the entire record in the case,3 the briefs, and myobservation of the witnesses, I make the following:FINDINGSAND CONCLUSIONS1.THE BUSINESS OF RESPONDENTSRespondent Electro-Chemical Finishing Company, aDelaware corporation with principal office and place ofbusiness in Middleville, Michigan, is engaged at its Mid-dleville plant (the only facility here involved) in elec-troplating,metal stamping, and related operations andprocesses. It annually ships therefrom to States otherthan Michigan products valued in excess of $100,000 andthere receives from States other than Michigan productsvalued in excess of $50,000. Electro-Chemical FinishingCompany is a wholly owned subsidiary of RespondentGulf & Western Industries, Inc.Gulf & Western Industries, Inc., a Michigan corpora-tionwith principal office and place of business inHouston, Texas, through its subsidiaries in various States(includingMichigan, Ohio, Pennsylvania, New York,Florida, and Connecticut) is engaged in the manufactureand sale of various manufactured products. It annuallyships through its subsidiaries products valued in excessof $50,000 to States outside those in which the subsidia-ries' plants are located.Ifind that at all material times each Respondent hasbeen and is engaged in commerce within the meaning ofthe Act.II.THE LABOR ORGANIZATION INVOLVEDThe Charging Party, herein called the Union, is a labororganization within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA. TheWork Stoppage 41.The concerted demands leading to the walkoutIUnless otherwise noted, all dates herein refer to 19662General Counsel's motion-to strike out Respondent's brief becausefiled 3 days late is hereby denied in view of satisfactory explanation.3Corrected by an order dated February 28, 1967.4 The findings in this section are based largely on uncontradicted em-ployee testimony (adduced by General Counsel) and credited testimonyof Plant Manager De Young (adduced by Respondent).166 NLRB No. 15 8DECISIONSOF NATIONALLABOR RELATIONS BOARDOn the afternoon of September 19, Respondent's 5welders decided to talk to Plant Manager De Youngabout better wages and working conditions. The nextmorning some of them met outside the plant and, afterpunching in for the 7 a.m. shift, went to the companycafeteria. Seeing 10 of them (out of a total of around 12)there, Foreman Davies asked them "what was going on,if [they] were going to work." Told that they "wanted toseeMr. De Young, plant manager, to get more pay andsafer and better working conditions," Davies said theywould have to do that on their own time and to punch out,which they did. In the discussion with Davies, the menidentified themselves as a self-organized committee orgroup, unaffiliated with the Union, which at that time wasconducting an organizational campaign. They told himthat jobs were available at other plants at higher wages,that "jobs were a dime a dozen."Shortly thereafter Superintendent Bartlett approachedthemen in the cafeteria. When Bartlett asked them toreturn to work, they told him that they would not do sountil they spoke with De Young.At about 8 a.m., De Young, Bartlett, Davies, andCompany President Hepfer met with the welders in DeYoung's office. When the welders said they wanted "tonegotiate" improved wages and working conditions, DeYoung reviewed the Company's brief history since 1965,including its job classification and wage structure, andthen said wages could not be reviewed before May 1967.The men were assured that faulty equipment was beingcorrected.One of the employees declared that the menwould not return to work until De Young "bargained"about more money. Another pointed out that other facto-rieswere paying higher wages to general laborers thanRespondent was paying to welders. De Young testifiedthat he told the men, "the decision was theirs" and thatthey "could either go back to work and accept what wehad to offer here or go outside and accept these otherpositions." 6 When one of the employees indicatedintention of the group to leave, a management representa-tive told them to pick up their tools. No employee statedthat he was quitting or terminating his employment withRespondent;7 nor is there evidence that any employeesought to be paid off. After leaving the office, most pickedup their personal belongings as suggested by Respondent.Later the same day (September 20), Respondent(through Supervisor Davies) made out a "notice ofseparation" for each employee, stating in identical lan-guagethat the employee "Quit-without reasonablenotice" because he "want[ed] more money." Each5For convenience, Electro-Chemical Finishing Company (whose em-ployees alone are here involved) will be referred to as Respondent Forreasons hereafter stated (The Remedy section) the Recommended Orderherein will not be directed against Gulf & Western Industries, Inc6In his preheanng affidavit,De Young had stated "I thenreemphasized our position and told them they should either quit or goback to work "7De Young testified that he could not "honestly recollect anyone say-ing we are going to quit " Bartlett admitted that none said "they werequittingtheir Jobs ""The employees invojved, all subjects of the complaint herein, areBernard Hause, Allen E Hayes, Sr, Phillip Justice, William Klump,Wayne Martz, Frank Misak, Raymond Sinclair, Darcy R Thomason,Merle Thompson, and James Vanderwood9Based onthe credited, mutually corroborative testimony of Klumpand Thomason10Eight of the ten employees here involved made or renewed formerapplications for jobs (filed before the events here involved) elsewhere onor around September 20 and 21"notice" also specified that the employee would not beeligible for reemployment in the future.82.The applications for reinstatementAfter leaving the plant, 6 of the 10 employees (Hayes,Justice, Klump, Martz, Thomason, and Thompson) wentto a downtown restaurant and discussed the situation,"wonder[ing] if [they] were right in what [they] weredoing." The men decided "to stick it out" and while"waiting to see how things came out ... [to] go and put.applications [for jobs] in at other places."9 The menthereafter in factmade application at neighboringplants. 19The next morning (September 21), three of the men(Klump, Hayes, and Thomason) met in Klump's home,again discussed the walkout, and decided to talk to DeYoung "to see if [they] couldn't get him to change hismind." Later that morning De Young interviewed eachof the three separately. De Young testified that the menasked if they "could have [their] old job back" "at thesame status" they had on December 19.11 He furthertestified that he told each employee the Company was"pretty disturbed that an employee would quit, like this";that if rehired, he would "start over as a new employee,that is to start over at the new rate ... wait their time fortheir insurance program to get seniority and so forth";and that he would give his decision on taking them backthe next day. On thesameday, De Young told a fourthemployee, Misak, "basically the same thing." 12In the evening of the same day (September 21), Hayes,Thomason, and Klump again met at the latter's home, thistime with Union Representative Root,13 and decided togo to the plant together the following morning to get DeYoung's decision about returning to work.The three together saw De Young in the morning (Sep-tember 22). De Young told them in the lobby he would"make this short and sweet"-that (in De Young'swords) "our decision was not to rehire any of these em-ployees" since they "were unhappy at the time they werewith us. they had decided to leave us and walk out of theplant to accept ... other positions." De Young added."what would prevent [the employees] from walking outagain if we would bring them back to work." When hestated that the men "had the opportunity to go back towork or quit yesterday," Thomason (according to DeYoung) "quite emphatically said we didn't quit." DeYoung replied that he would not discuss the matterfurther. 141 1According to De Young, Thomasonalso indicated that he wanted awage increase12On the previousevening(September 20), when Misakasked Super-visor Lash about the possibilityof returningto work, Lashsuggested hesee De Young Misak spoke to De Young twice the next day The firsttime,De YoungtoldMisak hewas "worried" that if rehiredthe "menwould quit again "11Klump's testimony that the union representative had also attendedthe firstmeeting at Klump's home earlier in the morning appears to be inerrorNeither Hayes nor Thomason identified Root as one of the atten-dants.14 In his prehearing affidavit,Superintendent Bartlett, who accom-panied De Young, quoted De Young as saying "he was not going to takeany of the fellows back-that they were unhappy with the pay as it waswhen they were working here and what assurance did he have that theywouldn't continue to be unhappy if they came back as new employees Hesaid irregardless [sic] of that the decision has been made that we are notgoing to take back any of you fellows Thomason said that they didn't quitCliff (De Young)said they were offered the opportunity to go back towork and in my eyes when you walked out the door you quit " GULF & WESTERN INDUSTRIESWhen employee Misak telephoned De Young the samemorning about returning to work. De Young told him."the answerisno... try some later date." To Martz.who asked the following week "if he could have his jobback." De Young said, "my decision was not to rehireany of the employees that had quit." And around thesame time (September 29). Supervisor Davies told em-ployee Vanderwood who "asked him if [he] could comeback to work." that the Company "wasn't hiring any-body."The record does not disclose whether Thompson.Justice,Sinclair,orHause made a formal personalrequest for reinstatement. 15 De Young indicated at thehearing that they would have received the same answeras the others. He admitted that the Company not only hadjob openings but was in need of welders when the menpersonally applied for reinstatement.The record establishes that on Friday. September 23,some of the terminated employees (Klump, Hayes.Thomason. Thompson. and Justice) picketed the plant.publicizing the existing dissatisfaction over wages andworking conditions.3.Conclusionsa.The unfair labor practicesThe undisputed facts show that the 10 welders inquestion engaged in a work stoppage after reporting towork on September 20. Within an hour they presentedtheir grievances on wages and working conditions toPlant Manager De Young. In attempting to persuade DeYoung of the justice of their cause, they pointed out.among other things, that other employers were payinghigher wages. De Young in effect gave them the choice ofworking under existing wages and working conditions orquitting to seek other jobs. Undesirous of working underexisting conditions, the employees left in concert andRespondent removed them from its payroll, marking theirindividual records "Quit-without reasonable notice"because they "want[ed] more money."Section 7 of the Act guarantees to employees the rightsof self-organization. collective bargaining, and "otherconcerted activities" for "mutual aid and protection." Itis settled that concerted work stoppages and strikes inprotest of working conditions fall within the ambit of suchprotected concerted activity.N.L.R.B. v. WashingtonAluminum Company, Inc.,370 U.S.9;N.L.R.B. v.Guernsey-Muskingum Electric Cooperative, Inc.,285F.2d 8, 12 (C.A. 6). It is also established that "if menstrike in connection with a current labor dispute their ac-tion is not to be construed as a renunciation of the em-ployment relation and they remain employees for theremedial purposes specified in the Act."N.L.R.B. v.Mackay Radio & Telegraph Co.,304 U.S. 333, 347."There [is] clearly no quitting by them except in thesense that they [refuse] to work as demanded during thecontinuance of the strike."J. A. Bentley Lumber Co. v.N.L.R.B.,180 F.2d 641, 642 (C.A. 5). Consequently,while an employer, guilty of no unfair labor practice. hasthe right to continue business by supplying places leftvacated by strikers, he may not under the Act terminate'5 Justice was among the employees who picketed the plant on Sep-tember 23(infra).Plant Manager De Young's prehearing affidavit identi-fies Thompson as another picket.9the employee status of striking employees or discriminateagainst them because they are on strike. "Any such dis-crimination in putting them back to work is prohibited bySection8." Mackay, supraat 346.The basicissuehere is whether Respondent in factdischarged the 10 welders because they concertedlyrefused to work under Respondent's conditions. Assum-ing that standing alone and without more, De Young'sSeptember 20 - ultimatum that the welders choosebetween status quo or quitting was insufficientlyunequivocal to support a finding of discharge, accom-panying circumstances leave little doubt that this wasreallyRespondent's intention. Admittedly. none of thewelders said he was quitting or ending his employment.They wanted only "to negotiate" or bargain for improvedwages and working conditions. None of them asked to bepaid off, nor was there other manifestation on their partto call it "quits" for good. 16 Respondent lost no time inseizing uponthe employees' action to precipitately cut offthe employment relationship. As the employees weremerely leaving the office (as distinguished from theirjobs), it directed them to remove their personal gear.Respondent thensua spontemade uncommunicated,self-serving entries on its personnel records, brandingthem as "quits," and ineligible for future employmentwith it, although all were good workers. It thereafterrefused to permit any of them to return to work eventhough none had yet been replaced and it admittedly wasin need of welders. Employees who reported to workwithin 24 hours were all told that if they were rehired atall, itwould only be as "new" employees with loss of allaccumulated seniority and benefits. Respondent persistedin its insistencethat the welders had "quit" in the face ofemployee denials.And Respondent's wholesale banagainst reemployment applied to all, irrespective of theirproven skill and efficiency.All the circumstances carefully considered. I am per-suaded thatnoneof the employees quit; that Respond-ent'sdescribed activities were not activated by any beliefthat they had quit; and that Respondent discharged theseemployees because of their concerted activity in seekingimproved wages and working conditions. Cf.N.L.R.B. v.Stowe Spinning Co.,165 F.2d 609, 615 (C.A. 4);StaubCleaners Inc.,148 NLRB 278. 295. I am fully persuadedand I further find that when De Young told the weldersreporting to work that "he was pretty, disturbed" at thewalkout, that he was "worried" that if rehired they wouldagain "quit," and that "what would prevent them fromwalking out again if we should bring them back towork."-De Young was only expressing Respondent's"resentment against employees for pressing their rightsunder the Act."Gullett Gin Company, Inc. v. N.L.R.B.,179 F. 2d 499, 502 (C.A. 5). I conclude that Respond-ent's treatment of the employees as "quits" on Sep-tember 20 was in reality a discharge for engaging in a pro-tected strike. SeeStaub Cleaners, supra; Frick Com-pany,161NLRB 1089. Cf.N.L.R.B v. Comfort, Inc.,365 F.2d 867.875 (C.A. 8).In reaching the above conclusion I am mindful of thefact that after leaving De Young's office, many of the weld-ers made or brought up to date applications for employ-ment elsewhere. This in itself does not, however, compelis The record shows that four (Hayes, Klump, Thomason, and Justice)did not pick up their checksuntilSeptember 23 when they also picketedbecause of De Young's refusal to rehire them 10DECISIONS OFNATIONALLABOR RELATIONS BOARDthe inference that they had chosen to terminate the em-ployer-employee relationship of Respondent. Cf.TheNorthern Virginia Steel Corporation,132 NLRB 714,731, enfd. 300 F.2d 168. 175 (C.A. 4). There is nothingunusual for employees idled by work stoppages to searchfor other jobs to tide them over a strike, nor, indeed, evenfor fully-employed and satisfied employees to seek tobetter themselves by applying for positions at otherestablishments. Such applications do not establish thatthe applicants are necessarily unemployed. This is par-ticularly true where, as here, the men had decided on thiscourse while "waiting to see how things came out." 17Moreover, there is no evidence that Respondent knew ofany job applications when it removed the employees fromits payroll on September 20.Iconclude that the walkout of September 19 was pro-tected concerted activity; that the employeesengagingtherein were economic strikers; and that by dischargingthem on September 20 Respondent interfered with,restrained, and coerced employees in the exercise ofrights guaranteed by Section 7, thereby violating Section8(a)(1), of the Act.18b.The welders' offers to returnThe law is settled that a strike, although initially un-dertaken for economic reasons, may be converted into anunfair labor practice strike where the employer commitsunfair labor practices tending to prolong the strike.PhilipCarey Manufacturing Company, Miami Cabinet Divi-sion v. N.L.R.B.,331 F.2d 720, 729 (C.A. 6), cert. de-nied 379 U S. 888;N.L.R.B. v. Giustma Bros. LumberCo., 253 F.2d 371, 374 (C.A. 9). On and after the date ofconversion of the character of the strike, its legal postureis the same as that of a strike initially caused by unfairlabor practices. with the strikers thereafter entitled toreinstatement upon request. irrespective of their havingbeen replaced during the remainder of the strike.MastroPlastics Corp v. N.L.R.B.,350 U.S. 270, 278.'rRespondent relies heavily on the testimony of its witness GeraldMater,personnel director of Bliss Manufacturing, that all seven or eightemployees whom he interviewed on September 20 and 21 had stated they"quit" Respondent and that he so noted on their applications Mater con-ceded that the notations regarding"quitting" were in his handwriting, thathe was uncertain as to the specific answers given him since he "inter-viewed so many from this place," but recalled "getting basically the sameanswer"from all Employee witnesses of General Counsel denied tellingMater that they had quit,denied knowledge of Mater's notations on theapplications, and credibly insisted that they had informed him merely thatthey had walked out over poor working conditions It is a matter of com-mon knowledge that persons seeking employment do not volunteer oreven perhaps admit to prospective employers their connection with strikeactivityEven assuming that the employees here intentionally concealedfrom the prospective employer the fact that they had walked out on theirlast employer,and even assuming that they used the euphemism "quit,"such action while not to be condoned would be understandable in view ofthe known reluctance of some employers to hire strikers Moreover, anemployer in need of help may hesitate to employ strikers who may turnout to be temporary employees-only to return to their oldjobs on settle-ment of the strike'"Respondent's alternative theory that even if the employees did notquit voluntarily they walked out for unlawful objectives-thereby losingprotection of the Act-does not require extended consideration Respond-ent argues that by seeking to"negotiate"wages and working conditionsthe welders constituted themselves a labor organization within the broadmeaning of that term under theAct, that byattempting to seek "prematurerecognition" as collective-bargaining representative in the face of the thenpendingUAW campaign,theywere in effect"attempting to forceAs found, on September 20 Respondent unlawfullydischarged 10 welders because they exercised their statu-tory right to strikeWithin the next few days. Respondentinformed these welders when they presented themselvesfor work, that if they were permitted to work at all, itwould only be as new employees. Later, it advised themthat it would not hire them even as new employees.Respondent's action naturally engendered resentmentamong the welders and forcefully demonstrated to themthat their only hope of work with Respondent was by con-tinuing the strike as long as there was hope of success.Accordingly, I find that Respondent's September 20 un-fair labor practice prolonged the strike. I further find thatthe strike, while initially economic in character was trans-formed into an unfair labor practice strike when the unfairlabor practice became known to employees reporting towork on September 21.There remains the question as to which strikers are en-titled to reinstatement. It is settled that an employer'sreinstatement and basic pay obligation does not come intoplay until strikers abandon the strike and evidence an un-conditional willingness to return to work, usually by wayof applications for employment.N.L.R.B. v. Globe Wire-less,Ltd.,193 F.2d 748, 752 (C.A. 9).19 The creditedevidence establishes that 4 of the 10 welders (Klump,Hayes, Thomason, and Misak) made unconditional appli-cations to return to work on September 21; and a fifth(Martz) a week later (September 28), and a sixth (Van-derwood) on September 29. 1 find that Respondent'sobligation to reinstate these employees accrued on thedates indicated.While it is true that employees normally manifestwillingness to return to work by applying for reinstate-ment (either personally or through their representative).under well-established legal principles an actual applica-tion for reinstatement is not a sinequa nonto the right toreinstatement and backpay where the employer's conducthas made it plain that such application would be super-fluous, a mere empty formality, or would be rejected.N L.R.B. v. Anchor Rome Mills, Inc.,228 F.2d 775, 780Respondent to commit" an 8(a)(2) violation since a "real question ofrepresentation"existed, that the unit in which representation wassought-limited to welders-was "totally inappropriate",and that theirattempts to force Respondent to grant them wage increases during thependencyof the UAWorganizational campaign could be "construed asan attempt to undermine the UAW's organizational activity" in violationof Section 8(a)(1) of the ActRespondent's contentions are ingenious afterthoughts To begin withthe welders sought no recognition as collective-bargaining representative,either for themselves or for others As they told Respondent, they actedindependently of any union, to enhance their individual positionsSecondly, as Respondent further recognizes, the granting of wage in-creases during an organizational campaign "is notper sea violation ofSection 8(a)(I )," and certainly not if unmotivated by antiunion considera-tionsThe instant case presents a typical situation where employees,dissatisfied with working conditions, collectively seek to petition their em-ployer to rectify grievances The guarantees afforded by the Act were inno way diminished by the circumstance that the employees acted on theirown rather than through a union SeeN L R B v Washington AluminumCompany, Inc ,370 U S 9, 14,Morrison-Knudsen Company, Inc vN L R B ,358 F 2d 411, 413 (C A9),Guernsey-Muskingum ElectricCooperative, Inc v N L R B285 F 2d 8, 12 (C A 6)19 "it had been the Board's practice not to award back pay to em-ployees discriminatorily discharged while on strike during the periodwhen they remain on strike on the theory that until it appears that the em-ployees who desire employment have given up the strike it cannot beestablished that the loss of pay was conclusively attributable to the em-ployer's conduct" Buzza-Cai doza,97 NLRB 1342, 1344 GULF &WESTERN INDUSTRIES11(C.A. 5);Piasecki Aircraft Corporation,280 F.2d 575,585, 590 (C.A. 3). In such circumstances the employer'sobligation to reinstate becomes effective as soon as un-conditional willingness to return to work is manifested byabandonment of the strike.Sea View Industries, Inc., 127NLRB 1402, 1403, 1438. It is clear from the undisputedevidence that Respondent here had no intention of restor-ing or permitting any of the striking welders to return totheir former positions. Indeed, applicants personally ap-plying for reinstatement to their former positions were ex-pressly so advised by Plant Manager De Young. It isreasonable to assume that this company policy becameknown to the two welders (Justice and Thompson) as towhom there is no evidence of personal application for em-ployment. Justice and Thompson had made commoncausewithwelders such as Klump, Hayes, andThomason who picketed Respondent on September 23,after Respondent's rejection of personal applications forreinstatement. In addition, Justice was on the Union's or-ganizing committee(infra).Under the circumstances,reinstatement demands by Justice and Thompson wouldhave been futile gestures and, hence. Respondent'sobligation to reinstate them became effective as soon asthey manifested unconditional willingness to return towork by abandoning the picketing; i.e., September 23.Although it would appear that applications for rein-statement by the two remaining welders, Sinclair andHause, who also failed to file personal applications,would have proved equally futile, there is no evidencethat they were aware of Respondent's policy against rein-stating former strikers.Because of the absence ofevidence indicating their unconditional willingness toreturn towork,20Respondent's reinstatement andbackpay obligation as to these two men has not yetbecome operative.21B.Threats of Discharge For Wearing Union InsigniaThe complaint, as amended at the hearing, alleges thatHaroldDawson. a supervisor and company agent,threatened employees with discharge if they persisted inwearingunion(UAW) insignia in the course of their em-ployment. Respondent denies commission of the acts inquestion and, in addition, disavows responsibility for hisconduct.1.Respondent's responsibility for Dawson's conductDuring the time material herein Dawson worked underthe overall supervision of Davies, an admitted supervisor.Dawson described himself at the hearing as a "groupleader." He worked on the night shift while Davies wason the day shift and was the only management representa-tive in the welding department on his shift. Although ad-mitting to be "in charge" of the night-shift welders,Dawson claimed he "couldn't make a decision of myown." He testified that Davies. whose hours overlappedthe second shift, would leave him instructions for trans-mittal to other employees and that, when necessary. hecould "get a hold" of Davies at home (by telephone) forfurther instructions. On the other hand, it is admitted thatDawson did, and could, assign work to welders on hisshift, received from and discussed with employees wageincrease requests, recommended and obtained wage in-creases for them.22 and attended management meetingswith foremen and executives. Dawson recalled attendinga meeting at which Plant Manager De Young "advised"the attendants not to talk to employees about theUnion.23 It is clear that employees had regarded Daw-son as a supervisor and part of management.Based on the foregoing and the entire record, I find thatDawson had "authority, in the interest of the employer. responsibly to direct" employees under him withinthe meaning of Section 2(11) of the Act and, therefore,that he was a supervisor for whose conduct Respondentis accountable. SeeN.L.R.B. v. Edward G. Budd Manu-facturing Co.,169 F.2d 571, 575-576 (C.A. 6); Jas.H.Matthews & Co. v. N.L.R.B.,354 F.2d 432, 434-435(C.A.8);N.L.R.B. V. Syracuse Stamping Company,208F.2d 77. 79 (C.A. 2). "To be sure, [Dawson was] nothigh in the factory hierarchy and apparently did not havethe power to hire or fire. But [he] did exercise generalauthority over the employees and [was] in a strategicposition to translate to [his] subordinates the policies anddesire of the management."IAM, Tool and Die MakersLodge No. 35, [Serrick Corp.] v. N.L.R.B.,311 U.S. 72,80.2.Dawson's conductOn August 1 and 25, the Union sent Respondent let-ters apprising it of the organizational drive and composi-tion on the Union's organizing committee.24 In mid-Sep-tember employees were wearing union insignia, includingbuttons and pen holders with the Union's name inscribed.Employee Vanderwood testified that around September13, while at his workbench in the welding shop. Dawson,hissuperior,stated that "if we wore union buttons that wecould be fired." Vanderwood was not wearing a unionbotton at the time, but "a lot of men" near him were; andemployees continued to wear such buttons after the in-cident, but none was discharged for it.Martz testified to a similar incident in mid-September.Dawson told him at work "all of the bad points that hecould think of" against unionization. According to Martz,Dawson said that "if the union gets in that we would haveto go through a classification test and would finally windup with less money than we were getting," adding "wecould be discharged for wearing [union buttons] in theshop, and we had better keep them out of sight." Martzwore a union button at that time.2520For ought that appears, they may have left the area of employment orfound other positions in this area more satisfactory to them. The recordshows that Sinclair began to work for Bliss Company on September 27.2' In accordance with usual practice,however, the RecommendedOrder herein will require Respondent to offer reinstatement to these twoemployees,upon request.The recorddoes not support the allegation in the complaint(paragraph13) that the employees who personally applied for employment did so alsoon behalf of all 10 employees.Insofar as it appears,each applicant madethe application individually and for himself only.'22Dawson testified, "If he [an employee] was a good worker I wouldput him in but that didn'tmean it would go through."23According to Dawson, Archie Lash, an admitted supervisory em-ployee whom he described as a "group leader," also attended that meet-ing.24The committee included the following employees whose terminationsare here in issue Hayes,Justice, Klump, Martz, and Thomason25Martz also described an incident in which Foreman Davies related"all of the bad points" about unionization,recounted his unfavorable ex-periences in union shops, and predicted that if the Union came in "produc-tion would speed up, and they would be on us all of the time." GeneralCounsel adduced this testimony for background purposes only. 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDThompson similarly testified that in SeptemberDawson told a group of employees in the welding depart-ment that "we could be fired for ... wearing the UAWliterature."Thompson wore a pencilholder with thelegend "Vote UAW" at the time.On direct examination Dawson in general terms denied"ever" telling "a group of employees they could get firedfor wearing a union button." When asked on cross-ex-amination whether he saw union insignia around theplant, he first hedged and equivocated, but finally con-ceded seeing some. I credit the more straightforward andmutually corroborative and convincing testimony of em-ployees Vanderwood, Martz, and Thompson.The wearing of union insignia has long been recognizedas a traditional and effective instrument in the conduct oforganizational campaigns.See. e.g.,Salant&Salant, In-corporated, 92NLRB 417, 426. Respondent's threats toemployees (throughDawson) that they could bedischarged for wearing them constituted unwarranted in-terference with the right to self-organization, in violationof Section 8(a)(1) of the Act.Kimble Glass Company v.N.L.R.B.,230 F.2d 484, 485 (C.A. 6). enfg. 113 NLRB577; N.L.R.B. v. Mayrath Company,319 F.2d 424, 426(C.A. 7);N.L.R.B. v. Essex Wire Corporation dlb/aEssex Corporation of California,245 F.2d 589, 593(C.A. 9). Cf.Caterpillar Tractor Company, a Corpora-tion v.N.L.R.B.,230 F.2d 357, 359 (C.A. 7).CONCLUSIONS OF LAW1.By discharging 10 of its welders for engaging in pro-tected concerted activity (a strike) and by thereafterrefusing to employ 8 of the 10, evidencing unconditionalwillingness to return to work, Respondent has interferedwith, restrained, and coerced its employees in the exer-cise of rights guaranteed in Section 7 of the Act and hasengaged in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.2.By threatening to discharge employees for wearingunion insigniain the course of their employment,Respondent violated Section 8(a)(1) of the act.3.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend the customarycease-and-desist order and affirmative relief conven-tionally ordered in cases of this nature. Having found thatRespondent violated Section 8(a)(1) of the Act bydischarging 10 employees because they engaged in pro-tected concerted activities, I shall recommend thatRespondent offer them immediate and full reinstatementto their former or substantially equivalent positions,without prejudice to their seniority or other rights andprivileges, discharging,if necessary,any replacements inorder to provide work for said employees.However, inaccordance with the Board's practice in the case ofstrikerswho are unlawfully discharged before they arereplaced, their backpay will begin to run from the date, ifany, when they evidenced unconditional willingness toreturn to work by application or otherwise rather from thedate of their discharge.Staub Cleaners Inc.,148 NLRB278, 297.For reasons statedsupra(section A, 3, b), thatdate will be September 21, 1966,forWilliam Klump,Allen E. Hayes, Darcy R. Thomason, and Frank Misak;September 23, 1966,forPhillipJustice andMerleThompson; September 28, 1966, for Wayne Martz; andSeptember 29 for James Vanderwood. Since it has notbeen established that Bernard Hause and Raymond Sin-clair evidenced willingness to return to work,no backpayis provided for them. The backpay for the eight other ter-minated employees shall run to the date when Respon-dent has offered them reinstatement in the manner setforth herein and shall be computed in accordance with theformula stated in F.W. Woolworth Company,90 NLRB289. Interest shall be added at the rate of 6 percent perannum.Isis Plumbing & Heating Co.,138 NLRB 716.Because of the nature of the unfair labor practices en-gaged in by Respondent,Ideem it necessary to recom-mend that Respondent be required to cease and desistfrom infringing in any manner on employee rights guaran-teed bySection7 of the Act.Although the complaint was issued against Gulf &Western Industries,Inc., as well as Electro-ChemicalFinishing Company, the Recommended Order will not bedirectedagainst theformer.While Electro-ChemicalFinishing Company is a wholly owned subsidiary of Gulf& Western,there is no evidence of centralized managerialdirection or control by one colhpany over the other and,even more significantly,evidence of centralized or com-mon labor relations policy. SeeM.Lowenstein & Sons,Inc.,150 NLRB 737, 738, footnote2;Mt. Clements Pot-teryCompany,46 NLRB 714, 780-781, modified onanother point 147 F.2d 262 (C.A. 6). The fact that PlantManager De Young occasionally consulted with WesleyGross-an officer of another subsidiary of Gulf &Western Industries,Inc., in Grand Rapids(MichiganPlating& Stamping Co.), whose superior in that com-pany,DeVries,isanofficer of Gulf & Western-onoperationalmatters and that by "coincidence" Grosshappened to be in De Young's office when one of thewelders(Klump)applied for reinstatement,isof nomoment.Upon the basis of the foregoing findings of fact andconclusions of law and upon the entire record,and pur-suant to Section 10(c) of the Act, I hereby make the fol-lowing:RECOMMENDED ORDERElectro-ChemicalFinishingCompany,Middleville,Michigan,itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Interferingwith,restraining,or coercing em-ployees in the exercise of their right to engage in con-certed activities for their mutual aid and protection, bydischarging,refusing to reinstate,or by otherwise dis-criminating in regard to their hire,tenure of employment,or any term or condition of employment.(b)Threatening to discharge employees for wearingunion insignia in the course of their employment.(c)Interfering in any other manner with,restraining,or coercing any employee in his right to self-organization,to form,join, or assist any labor organization,to bargaincollectively through representatives of his own choosing,to engage in concerted activities for the purposes of col-lective bargaining or other mutual aid or protection, or torefrain from any and all such activities.2.Takethe following affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer to the following 10 individuals immediate andfullreinstatement to their former or substantiallyequivalent positions at which they would have been em- GULF & WESTERN INDUSTRIESployed had they not been discriminated against, for en-gaging in protected concerted activity, in the manner setforth in the section of this Decision entitled "TheRemedy": Bernard Hause, Allen E. Hayes, Sr., PhillipJustice,William Klump, Wayne Martz, Frank Misak,Raymond Sinclair, Darcy R. Thomason, Merle Thomp-son, and James Vanderwood.(b)Make whole the following eight individuals for anyloss of wages suffered by them, in the manner set forth inThe Remedy section of this Decision: Allen E. Hayes,Sr., Phillip Justice, William Klump, Wayne Martz, FrankMisak,Darcy R. Thomason, Merle Thompson, andJames Vanderwood.(c)Notify the employees listed in above paragraph (a)if presently serving in the Armed Forces of the UnitedStates of their right to full reinstatement upon applicationin accordance with the Selective Service Act and Univer-salMilitary Training and Service Act, as amended, afterdischarge from the Armed Forces.(d)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Decision.(e)Post at its plant in Middleville, Michigan, copies ofthe attachednoticemarked "Appendix."26 Copies of saidnotice, to be furnished by the Regional Director for Re-gion7,afterbeing duly signed by Respondent'sauthorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byitfor 60 consecutive days thereafter,in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material.(f)Notify said Regional Director, in writing, within 20days from receipt of this Decision, what steps have beentaken to comply herewith.27IT IS FURTHER RECOMMENDED that the complaintagainst Gulf & Western Industries, Inc., be, and it herebyis, dismissed.26 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "21 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director,inwriting,within 10 days from the date of this Order, what steps Re-spondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuantto the Recommended Order of a Trial Ex-aminerof the National LaborRelations Board, and inorder to effectuate the policies of the National Labor13RelationsAct, as amended, we hereby notify our em-ployees that:WE WILL NOT interfere with, restrain, or coerceour employees in the exercise of their right to engagein concerted activities for their mutual aid and pro-tection, by discharging, refusing to reinstate, or byotherwise discriminating in regard to their hire,tenure of employment, or any term or condition ofemployment.WE WILL NOT threaten to discharge employees forwearing union insignia in the course of their employ-ment.WE WILL offer the following employees immediateand full reinstatement to their former or substantiallyequivalent positions at which they would have beenemployed had they not been discriminated against:Bernard HauseAllen E. Hayes, Sr.Phillip JusticeWilliam KlumpWayne MartzFrank MisakRaymond SinclairDarcy R. ThomasonMerle ThompsonJames VanderwoodWE WILL make whole the following individuals forany loss of wages suffered by them as provided in thesection of the Trial Examiner's Decision entitled"The Remedy:"Allen E. Hayes, Sr.Frank MisakPhillip JusticeDarcy R. ThomasonWilliam KlumpMerle ThompsonWayne MartzJamesVanderwoodWE WILL NOT interfere in any other manner with,restrain, or coerce any employee in his right toself-organization, to form, join, or assist any labor or-ganization, to bargain collectively through represent-atives of his own choosing, to engage in concertedactivities for the purposes of collective bargaining orother mutual aid or protection, or to refrain from anyand all such activities.DatedByELECTRO-CHEMICALFINISHING(Employer)(Representative)(Title)NOTE: Notify the above-named employees if presentlyserving in the Armed Forces of the United States of theirright to full reinstatement upon application in accordancewith the Selective Service Act, and Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.This notice must remain posted for 60 consecutivedays from the date of posting, and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 500 BookBuilding, 1249 Washington Boulevard, Detroit, Michigan48226, Telephone 226-3200.